NO. 07-06-0261-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                       JULY 27, 2006

                           ______________________________

                             IN RE JEFFREY D. CALVERT
                         _________________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Relator Jeffrey D. Calvert, an inmate appearing pro se, seeks a writ of mandamus

compelling the trial court to act on a letter of inquiry sent to Diane Hoefling in regards to a

Motion for Nunc Pro Tunc. However, as is the case with any mandamus proceeding, the

relator has the burden to provide a record sufficient to establish his right to mandamus

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992) (orig. proceeding); TEX . R. APP.

P. 52.7(a)(1) (relator must file with his petition a copy of every document that is material

to his claim for relief and that was filed in any underlying proceeding). In this case, Calvert

has not provided a mandamus record sufficient to establish his right to the relief requested

or even the type of relief being sought. Calvert’s petition is not accompanied by copies of

the original judgment, the nunc pro tunc motion mentioned in his petition for mandamus,
or the alleged nunc pro tunc order entered by the trial court. Accordingly, the petition for

a writ of mandamus is denied.




                                          Mackey K. Hancock
                                              Justice




                                             2